Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release: November 5, 2012 Financial Media Otter Tail Corporation Announces Third Quarter Earnings and Maintains Earnings from Continuing Operations Guidance; Board of Directors Declares Dividend FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended September 30,2012. Summary: ● The corporation entered into definitive agreements to sell the fixed assets of DMI Industries, Inc. (DMI) and completed the sale of DMI’s Canadian fixed assets in the third quarter of 2012. DMI’s U.S. assets will be sold, and its operations will be discontinued in the fourth quarter of 2012. ● The corporation retired, on July 13, 2012, its outstanding $50 million, 8.89% Senior Unsecured Note due November 30, 2017. ● Consolidated net income from continuing operations totaled $1.9 million, or $0.05 per diluted share, compared with net income from continuing operations of $7.3 million, or $0.20 per diluted share, for the third quarter of 2011. ● On a non-GAAP basis1,consolidated net income from continuing operations for the third quarter of 2012 totaled $12.7 million, or $0.35 per diluted share, compared to $10.1 million, or $0.27 per diluted share in last year’s third quarter. This comparison excludes the $7.9 million after-tax charge related to the early debt retirement and DMI third quarter 2012 and 2011 net losses of $3.0 million and $2.8million, respectively. ● Consolidated net income from continuing and discontinued operations totaled $1.9million, or $0.05 per diluted share, compared with net income of $6.4 million, or $0.17 per diluted share for the third quarter of 2011. 1 This release includes measures of financial performance and presentations of financial information that are not defined by generally accepted accounting principles (GAAP). Management believes that adjusting for certain one-time costs, such as asset impairment charges and debt prepayment premiums, and presenting results on the basis of the expected future classification of continuing and discontinued operations will assist investors in making an evaluation of our performance against prior periods on a comparable basis. Management understands that there are material limitations on the use of non-GAAP measures. Non-GAAP measures are not substitutes for GAAP measures for the purpose of analyzing financial performance.These non-GAAP measures are not in accordance with, or an alternative for, measures prepared in accordance with, generally accepted accounting principles and may be different from non-GAAP measures used by other companies. In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles. This information should not be construed as an alternative to the reported results, which have been determined in accordance with GAAP. 1 CEO Overview “During the quarter, we moved forward with our strategy of migrating Otter Tail Corporation and our portfolio of companies toward a future with stronger, more predictable growth potential, a lower risk profile and enhanced financial stability,” said Otter Tail Corporation President and CEO Jim McIntyre. “The sale of DMI, our wind tower manufacturer, is proceeding as planned. We expect the orderly completion of contracted work, and the sale of DMI’s fixed assets, to be concluded by the end of this year. Additionally, we took steps to further strengthen our capital structure and lower our borrowing expense by retiring our $50 million, 8.89% Senior Unsecured Note due November 30, 2017. “Completing the sale of DMI, with its related proceeds and monetization of net working capital, will help advance our focus on growth prospects in our Electric segment. We continue to invest in additional electric utility opportunities, such as the CapX2020 transmission projects currently under way, the environmental upgrades at the Big Stone Plant, and planned Midwest Independent Transmission System Operator transmission projects. These projects, which have already received certain regulatory approvals, will generate significant growth for our Electric segment over the next several years. “Overall, third quarter operating income largely met our expectations. Our Plastics segment continued to experience better-than-expected volume and margins, generating significantly improved operating and net income compared with last year’s third quarter. Earnings from our Electric segment were consistent with our expectations. Earnings from our Manufacturing segment were slightly lower than anticipated, mainly due to continued lower sales at ShoreMaster, our waterfront equipment manufacturer, where we are exploring the full range of strategic alternatives. Our Construction segment continues to be challenged by cost overruns on certain projects at Foley Company, our water, wastewater and HVAC systems contractor. These projects are on track to be substantially completed by year-end 2012. The corporation has assigned additional resources to focus on the resolution of these issues, as well as modifying Foley’s internal bidding and estimating project review procedures.” McIntyre concluded, “Based on our 2012 third quarter results and expectations for classification of DMI as discontinued operations by the end of 2012, we are maintaining our guidance for diluted earnings per share from continuing operations in the range of $0.84 to $1.09, which includes an after tax charge of $0.22 per share for the early retirement of long-term debt in the third quarter of 2012. The charted course Otter Tail Corporation is on may present periodic challenges as we work to further refine our portfolio and make the investments necessary to spur future growth. I am confident these initiatives will result in an organization that is much better positioned to deliver long-term shareholder value. 2 Board of Directors Declared Quarterly Dividends On November 5, 2012 the Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable December 10, 2012 to shareholders of record on November 15, 2012. The Board also declared quarterly dividends on the corporation’s four series of preferred stock, payable December 1, 2012 to shareholders of record on November 15, 2012. Early Retirement of Debt On July 13, 2012 the corporation prepaid in full its outstanding $50 million, 8.89% Senior Unsecured Note due November 30, 2017 (the Cascade Note). The price paid by the corporation to prepay the Cascade Note was $63,031,000, which included the principal amount of the Cascade Note plus accrued interest of $531,000 and a negotiated prepayment premium of $12,500,000. On repayment, $606,000 in unamortized debt expense related to this note was immediately recognized as expense along with the $12,500,000 negotiated prepayment premium. Sale of DMI Assets In September 2012, the corporation entered into definitive agreements to sell the fixed assets of DMI for $20million, with the corporation retaining DMI’s net working capital—approximately $66 million on June 30, 2012. DMI recorded employee termination benefits and contract termination costs relating to the sale of the business totaling $4.4 million ($2.6million net-of-tax) in the third quarter of 2012. The corporation completed the sale of DMI’s fixed assets in Fort Erie, Ontario in the third quarter of 2012. At September 30, 2012, the corporation had converted to cash $50 million of the $66 million in net working capital that was on hand at June30, 2012. DMI will complete its current backlog of towers ordered for delivery in 2012 before completing the sale of its U.S. plants. Under these circumstances, accounting rules require that DMI's assets and results of operations be reported as continuing operations. On completion of all remaining tower orders, DMI's assets will be considered available for immediate sale and the corporation expects DMI's results and any remaining assets will be reported as discontinued operations at the end of 2012. The corporation completed the sale of the West Fargo plant on October 31, 2012 with gross proceeds of $8.8 million, and expects to complete the sale of the Tulsa plant on November 30, 2012 with gross proceeds of $8.4million. 3 The following table provides a non-GAAP presentation of the corporation’s net income and earnings per share from continuing operations for the three and nine months period ended September 30, 2012 and 2011, excluding the loss on the early retirement of debt and treating DMI as discontinued operations: Quarter Ended September 30, Year-to-Date September 30, (in thousands, except per share amounts) Net Income (Loss) from Continuing Operations (GAAP) $ $ $ ) $ Add back: Loss on Early Retirement of Debt (net-of-tax) DMI Net-of-Tax Loss Net Income from Continuing Operations excluding Loss on Early Retirement of Debt and treating DMI as discontinued operations (Non-GAAP) $ Diluted Earnings Per Common Share: Continuing Operations (GAAP) $ $ $ ) $ Add back: Loss on Early Retirement of Debt (net-of-tax) DMI Net-of-Tax Loss Continuing Operations – excluding Loss on Early Retirement of Debt and treating DMI as discontinued operations (Non-GAAP) $ Cash Flow from Operations and Liquidity The corporation’s consolidated cash flow from continuing and discontinued operations for the nine months ended September 30, 2012 was $149.4million compared with $80.4million for the nine months ended September 30, 2011. The corporation used funds available from its then-existing $200 million credit facility for its July 13, 2012 debt prepayment. This early retirement reflects the corporation’s desire to lower its long-term debt outstanding and cost of capital, given its recent divestitures, strengthens its consolidated capital structure and will have a positive effect on future years’ earnings by lowering interest costs. By September 30, 2012, borrowings under the corporation’s $200 million credit facility then in effect had been completely repaid, mainly with proceeds from the monetization of DMI’s net working capital. The following table presents the status of the corporation’s lines of credit as of September 30, 2012: (in thousands) Line Limit In Use On September 30, 2012 Restricted due to Outstanding Letters of Credit Available on September 30, 2012 Otter Tail Corporation Credit Agreement $ Otter Tail Power Company Credit Agreement Total $ 4 As reported in the corporation’s Current Report on Form 8-K filed on November 2, 2012, on October 29, 2012 the corporation renewed its credit agreement with a $150 million line of credit, and renewed the Otter Tail Power Company credit agreement, providing for a $170 million line of credit, both for five-year terms. The following table presents the status of the corporation’s renewed and extended lines of credit as of October31, 2012: (in thousands) Line Limit In Use On October 31, 2012 Restricted due to Outstanding Letters of Credit Available on October 31, 2012 Otter Tail Corporation Credit Agreement $ Otter Tail Power Company Credit Agreement Total $ Segment Performance Summary Electric Electric revenues and net income were $88.6 million and $10.2 million, respectively, compared with $85.2million and $10.9 million for the third quarter of 2011. A $0.9 million increase in retail electric revenues reflects the following: ● a $1.4 million increase in revenues related to a 3.9% increase in retail kilowatt-hour (kwh) sales, mainly to commercial customers, ● a $1.4 million increase in revenue for the recovery of fuel and purchased power costs incurred to serve retail customers related to the increase in retail kwh sales, and ● a $0.5 million increase in transmission costs recovery rider revenues as a result of increased investment in transmission assets, offset by: ● a $2.4 million decrease in revenue mainly related to rate design changes implemented in October 2011, in conjunction with Otter Tail Power Company’s 2010 Minnesota general rate case, that shifted recovery of a portion of annual revenue requirements from summer to winter, reducing the amount of a seasonal rate differential in effect prior to October 2011. Other electric operating revenues increased $3.6 million, as a result of a $2.3 million increase in transmission tariff revenues, mainly related to recovery of CapX2020 transmission project investments, and a $1.1 million increase in revenue from shared use of transmission facilities with another regional transmission provider under an integrated transmission agreement. Wholesale electric revenues from company-owned generation decreased $0.8 million as a result of a 13.5% decrease in the price per kwh sold. Net gains from energy trading activities, including mark-to-market losses and gains on forward energy contracts, decreased $0.4 million between the quarters. 5 Fuel costs increased $1.5 million as a result of a 6.9% increase in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators, mainly at the Big Stone Plant, combined with a1.1% increase in the cost of fuel per kwh generated. The cost of purchased power for retail sales increased $0.7million as a result of a 33.5% increase in kwhs purchased, partially offset by an 18.6% decrease in the cost per kwh purchased. Electric operating and maintenance expenses increased $1.6 million due to the following: ● a $0.9 million increase in transmission service charges related to investments in transmission facilities by Midwest Independent Transmission System Operator (MISO) member companies, ● a $0.5 million increase in labor and benefit expenses mainly due to increases in pension and retirement health benefit costs resulting from a reduction in the discount rate related to projected benefit obligations, and ● a $0.2 million increase in property tax expense related to higher taxes on electric distribution property and increased investments in transmission and distribution property. Electric segment depreciation expense increased $0.5 million mainly as a result of 2011 transmission plant additions.Income taxes in the Electric segment decreased $0.4 million as a result of a reduction in Electric segment income before income taxes. Wind Energy Wind Energy revenues and net losses were $55.0 million and $3.0 million, respectively, compared with $52.6million and $2.8 million for the third quarter of 2011. At DMI’s U.S. plants, revenues increased $9.4 million as a result of higher revenue per tower offset slightly by fewer towers produced on a quarter over quarter basis. Operating income before employee termination benefits and contract termination costs of $4.4 million ($2.6 million net-of-tax) associated with the pending sale was $2.8 million for the third quarter of 2012 on a non-GAAP basis compared with an operating loss of $1.5 million for the third quarter of 2011. Net losses from U.S. operations inclusive of these charges increased $1.7 million in the third quarter of 2012. Revenues were down $7.0 million and net losses were down $1.5million at DMI’s Canadian plant as a result of the plant being idled since the fourth quarter of 2011. Manufacturing Manufacturing revenues and net income were $53.6 million and $0.8 million, respectively, compared with $55.6million and $1.4 million for the third quarter of 2011. ● At BTD, revenues decreased $0.5 million due to a reduction in sales to energy related customers and less revenue from scrap-metal sales as a result of lower prices due to reduced demand for steel. A slight decrease in operating expenses resulted in a $0.1 million increase in BTD’s net income between the quarters. 6 ● At T.O. Plastics, revenues decreased $0.2 million while cost of goods sold decreased $0.6 million due to productivity improvements and more selective bidding practices, resulting in a $0.3 million increase in net income at T.O. Plastics between the quarters. ● At ShoreMaster revenues decreased $1.4 million and its net losses increased $0.9 million mainly due to a decrease in the sale of commercial products without a commensurate decrease in costs or expenses. Construction Construction revenues and net losses were $37.9 million and $1.3 million, respectively, compared with $53.2million and $0.2 million for the third quarter of 2011. Foley Company revenues decreased $20.1million and its net losses increased $2.3 million due to a decrease in work volume and the effect of cost overruns on estimated revenues recognized under percentage-of-completion accounting. Estimated costs on certain projects in excess of previous period estimates resulted in pretax charges of $3.1 million in the third quarter of 2012 and $1.6 million in the third quarter of 2011. Aevenia's revenues and net income increased $4.8million and $1.1 million, respectively, mainly as a result of an increase in electrical transmission, distribution and substation work in the oil patch region of western North Dakota and improved performance on construction projects when compared with the same quarter a year ago. Plastics Plastics revenues and net income were $42.2 million and $3.3million, respectively, compared with $36.2million and $2.0 million for the third quarter of 2011. The increase in revenues and net income was the result of a 21.4% increase in pounds of polyvinyl chloride (PVC) pipe sold, partially offset by a 4.0% decrease in the price per pound of pipe sold. The increase in pounds sold is primarily due to increased demand for PVC pipe across the markets this segment served compared to last year’s third quarter. Corporate A $4.2 million increase in corporate expenses, net-of-tax, between the quarters includes the $7.9 million after tax charge for the early retirement of long-term debt offset by a reduction in operating expenses, mainly related to the incurrence of termination benefits associated with the resignation of the corporation’s former chief executive officer in the third quarter of 2011. Discontinued Operations In the second quarter of 2011, the corporation sold Idaho Pacific Holdings, Inc. (IPH), its food ingredient processing company. In the fourth quarter of 2011, the corporation sold E.W. Wylie Corporation (Wylie), its trucking business. On January 18, 2012 ShoreMaster completed the sale of the assets of its wholly owned subsidiary, Aviva Sports, Inc. (Aviva), and on February 29, 2012 the corporation completed the sale of DMS Health Technologies, Inc. (DMS), its health services business. The financial position, results of operations, and cash flows of IPH, Wylie, Aviva and DMS are reported as discontinued operations in the corporation’s consolidated financial statements provided at the end of this report. 7 Following is a summary presentation of the results of discontinued operations for: Three Months Ended September 30, (in thousands) Operating Revenues $ $ Operating Expenses 7 Operating Loss (7 ) ) Interest Charges 12 Other Income 61 Income Tax Benefit (2 ) ) Net Loss from Operations (5
